DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply dated 07/23/2021 has been received.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 and 14-20 in the reply filed on 05/04/2020 is acknowledged.  The traversal is on the ground(s) that there is no search burden to search all claims together.  This is not found persuasive because the instant application is filed under 35 USC 371 and is subject to unity of invention practice where search burden is not germane. Applicant also argues that there is a technical relationship that makes a contribution over the art. However, Applicant fails to point out what this common, special technical feature is. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 8-10,12-13 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/04/2020.
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).

The filing date of the instant application is that of PCT/KR2016/0113858, which is 08/12/2016.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The rejection of claims 1-7 under 35 U.S.C. 101 is withdrawn because the cells have non-natural characteristics that can result from culture in hypoxic conditions. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over USPGPUB 20150125950.
	Claim 1 is drawn to umbilical cord-derived adherent stem cells having specific, recited characteristics (a-f) wherein the cells were obtained by culturing under hypoxic conditions. 
‘950 teaches hypoxic culture of stem cells isolated from umbilical cord (see paragraph 47). Paragraph 151 teaches the cells grow as adherent, fibroblastic cells, as required by claims 1. 
With regard to claim 1f, the cells of ‘950 are inherently surface antigen characteristic of Oct4- and Nanog- because Oct4 and Nanog are not cell surface proteins and would not be placed in the cell membrane of any cell. 
With regard to claim 1d, ‘950 teaches the cells differentiate into osteoblasts, chondrocytes and adipocytes at paragraph 52. 
With regard to claim 1c, ‘950 teaches the stem cells grow as fibroblast-like mesenchymal adherent cells (para 6). 
	With regard to the marker characteristics recited in claim 1a, 1b,1e, 2-4 and 6, ‘950 is silent with regard to these specific markers. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not the umbilical mesenchymal stem cells of the prior art differ, and if so to what extent, from applicant’s cells. The prior art discloses umbilical cord mesenchymal stem cells derived from Wharton’s Jelly which are similar to applicant's cells for these reasons:
	Because ‘950 teaches culture of stem cells isolated from Wharton’s jelly and cultured under adherent conditions in hypoxic conditions just as in the instant specification it is held that 
With regard to claim 5, the cells are colony forming cells (see para 267)
With regard to claim 7, cells were isolated from Wharton’s Jelly (see para 47).

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO2015170347 (published 11/12/15 and filed 5/08/2015).
	Claim 1 is drawn to umbilical cord-derived adherent stem cells having specific, recited characteristics (a-f) wherein the cells were obtained by culturing under hypoxic conditions. 
‘347 teaches hypoxic culture of stem cells isolated from umbilical cord (see abstract and paragraph 2). Paragraph 6 teaches the cells grow as adherent cells, as required by claim 1. 
With regard to claim 1f, the cells of ‘347 are inherently surface antigen characteristic of Oct4- and Nanog- because Oct4 and Nanog are not cell surface proteins and would not be placed in the cell membrane of any cell. 
With regard to claim 1e, ‘347 teaches the enhanced cells express SSEA4 (see para 10).
With regard to claim 1d, ‘347 teaches the cells differentiate into osteoblasts, chondrocytes and adipocytes. 
With regard to claim 1c, ‘347 teaches the stem cells grow as fibroblast-like mesenchymal adherent cells (para 6). 
	With regard to the marker characteristics recited in claim 1a, 1b, 2-4 and 6, ‘347 is silent with regard to these specific markers. The Patent and Trademark Office is not equipped 
	Because ‘347 teaches culture of stem cells isolated from Wharton’s jelly and cultured under adherent conditions in hypoxic conditions just as in the instant specification it is held that the cells of ‘347 and the cells of the instant invention possess the same marker characteristics. Where an examiner cannot determine whether or not the reference inherently possesses properties which anticipate, or render obvious, the claimed invention, a rejection under §§102/103 is appropriate. See MPEP §§ 2112-2112.02.
 With regard to claim 5, the cells are colony forming cells (see para 187)
With regard to claim 7, cells were isolated from Wharton’s Jelly (see para 6 and 56).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632